U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarrapas Street
White Plains, New York 10601

July 14, 2021
BY EMAIL

The Honorable Judith C, McCarthy

United States Magistrate Judge

Southern District of New York

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, New York 10601-4150

Re: United States vy. Darren Lindsay, et al., 21 Cr. 441
Dear Judge McCarthy,
The Government has been informed of the arrests of the defendants in the above-titled matter
and respectfully requests that the Indictment be unsealed.
Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By: Ade 2K
Nicholas 8. Bradley/
Assistant United States Attorney
(914) 993-1962

APPLICATION GRANTED

cc hokegit Py e SP? © Cer Prog
Hon. Judith C. McCarthy 5. it 202}

 

 
